DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10/18/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021 .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  	Claim 2 recites that the fusion fuel mixture comprises at least one material having a Z greater than 48 uniformly mixed throughout it. However, the Specification provides absolutely no examples of what such a material might be. There is no evidence of (described as gaseous D-T mixture throughout the Specification) with a high-Z material that has been uniformly dispersed throughout said gaseous mixture.

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 2 recites that the fusion fuel mixture comprises at least one material having a Z greater than 48 uniformly mixed throughout it. However, the ordinary skilled artisan cannot simply select an element having Z>48 from the periodic table and expect success in “uniformly” mixing this element throughout the fusion fuel mixture, which is described throughout the Specification as a gaseous D-T mixture. There are many elements having Z>48 that are chemically incompatible with a gaseous D-T mixture. The Specification provides absolutely no examples of what the Z>48 is. 
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Claim 2 is extremely broad, encompassing every single element on the periodic table with an atomic number (Z) greater than 48, to the extent that the alleged outcomes of all the various “mixtures” of fuels cannot be reasonably predicted and measured. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the thermonuclear fusion, an extremely intricate, complicated, and infamously difficult process to create, maintain, and optimize. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: Nearly all of the available prior art uses low-Z fuel material, e.g., deuterium and tritium, which are forms of hydrogen. Little to no prior art describes the uniform addition of a high-Z material to the hydrogen fuel. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art is quite high; although those with the highest level of skill have only achieved short-lived and episodic success creating and maintaining nuclear fusion. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Nuclear fusion experiments are predictably volatile and have repeatedly disappointed scientists for many decades. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant simply mentions in passing (in ¶ 44 of the Specification) that generic high-Z materials may be mixed in with the fuel but provides absolutely zero specificity per this point; nor does Applicant provide any experimental parameters or data showing a high-Z fuel mixture.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities, e.g., only a generic mention of the possibility of mixing a high-Z material into the fuel in the Specification at ¶ 44; absolutely zero specific examples of what such a material might be are provided. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is great, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, i.e., Applicant gives zero suggestions for which high-Z materials may or may not be suitable. The skilled artisan must start at Z>48 on the periodic table and perform hundreds of experiments from Indium (Z=49) all the way up to and including Oganesson (Z=118). See MPEP § 2164.06. 

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 7 recites that the material is iron. The material is defined in the parent claims as being a material mixed throughout the fusion fuel, e.g., claim 6. The Specification describes the fusion fuel as a standard deuterium-tritium (“D-T”) gaseous mixture: “iron mixed into the DT gas,” ¶ 47. However, the Specification provides absolutely no direction on how the skilled artisan is supposed to disperse iron, which is nearly always a solid material, throughout a gaseous D-T mixture. The Examiner cannot find any evidence that gaseous iron is even available. How is the Applicant dispersing what Examiner assumes must be solid iron throughout a D-T gas? Can iron even be ; however, Examiner is unconvinced that the claimed iron-DT mixture is even possible.  
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Claim 7 is specific in that the material mixed throughout the fusion fuel is iron, but it is broad in that it does not define the states of matter, e.g., is iron a gas, a liquid, or a solid. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the thermonuclear fusion, an extremely intricate, complicated, and infamously difficult process to create, maintain, and optimize. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: Nearly all of the available prior art mixing iron into a fusion fuel mixes solid iron into a solid fuel. Little to no prior art describes the mixture of iron into a gaseous fuel, as is disclosed in the Specification (¶ 47). 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art is quite high; although those with the highest level of skill have only achieved short-lived and episodic success creating and maintaining nuclear fusion. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Nuclear fusion experiments are predictably volatile and have repeatedly disappointed scientists for many decades. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant mentions in ¶ 47 of the Specification that a generic iron material may be mixed in with the gaseous DT fuel but provides absolutely zero guidance as to how to do this; nor does Applicant provide any experimental parameters or data showing a gaseous DT fuel mixture that has iron dispersed throughout it.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities, e.g., only a generic mention of the possibility of mixing an iron material into the fuel in the Specification at ¶ 47; absolutely zero specific examples or experimental guidance is provided as to how this mixture is accomplished. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is great, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, i.e., Applicant gives zero suggestions as to what type of iron material may or may not be suitable. The skilled artisan must perform dozens of (likely doomed) attempts at obtaining gaseous iron, which Examiner is not sure is even possible, and seeing if it can be dispersed throughout a gaseous DT mixture. See MPEP § 2164.06. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4–7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “wherein at least one of the plurality of materials has less than approximately 1% by mass of the material, a Z between 6 and 47 inclusive.” This limitation essentially recites “the material has less than 1% of the material.” This does not make sense. How can the material include a small amount of itself?  	It is further unclear if the “at least one of the plurality of materials” and “the material” refer to the same material, or if they are different. 	It is further unclear if the “at least one of the plurality of materials” refers to the material with a Z between 6-47, or if these are different materials.
It is further unclear if “the material” refers to the material with a Z between 6-47, or if these are different materials.

Claim 4 recites “throughout the fusion fuel mixture of the central region” at the end of the claim. This limitation is unclear because it is unclear what the subject of this limitation is. What is throughout the fusion fuel mixture? The entire claim appears to be missing a verb somewhere, as it does not read correctly. Additionally, it is further 
Claim 5 recites “at least one of the plurality of materials of the fusion fuel mixture of the central region has less than approximately 0.5% by mass of the material having a Z between 6 and 47 inclusive.” This limitation is unclear because claim 5 is dependent upon claim 4, which already introduced “at least one of the plurality of materials.” Therefore, it is unclear if the “at least one of the plurality of materials” of claim 5 is the same as, or different from, that of claim 4.
Claim 6 recites “wherein at least one of the plurality of materials of the fusion fuel  mixture of the central region has less than approximately 0.5% by mass of the material having a Z between 6 and 47 inclusive.” This limitation essentially recites “the material has less than 0.5% of the material.” This does not make sense. How can the material include a small amount of itself? 
Claim 7 is unclear because it is unclear if “the material having a Z between 6 and 47 inclusive” refers to claim 6’s “at least one of the plurality of materials” or to claim 6’s “the material,” or if these are the same material.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lackner (Equilibrium ignition for ICF capsules).
Regarding claim 1, Lackner teaches an Inertial Confinement Fusion (ICF) target, the ICF target comprising:  	a central region (central DT fuel surrounded by cryogenic DT pusher, bottom of page 1), wherein said central region comprises a fusion fuel mixture having an areal density of less than approximately 2 g/cm2 at ignition (“(ρR)ign = 0.3 g/cm2," page 2); and  	a first shell (“the ablator shell on the outside of the pusher,” top of page 2), wherein said first shell is directly surrounding and in direct contact with said central region, and wherein said first shell comprises a material having a Z greater than 48 (“the pusher is made from a high-Z, dense material like gold,” top of page 2).
Regarding claim 2, Lackner anticipates all the elements of the parent claim and additionally teaches wherein the fusion fuel mixture of the central region comprises a (“xenon,” page 3).
Regarding claim 3, Lackner anticipates all the elements of the parent claim and additionally teaches wherein the fusion fuel mixture of the central region has an areal density of less than approximately 1 g/cm2 at ignition (“(ρR)ign = 0.3 g/cm2," page 2).
Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2017/0213603).
Regarding claim 1, Galloway teaches an Inertial Confinement Fusion (ICF) target (Fig. 1), the ICF target comprising:  	a central region (102), wherein said central region comprises a fusion fuel mixture (“deuterium-tritium gas,” ¶ 38) having an areal density of less than approximately 2 g/cm2 at ignition (“The peak areal density reached in inner fuel region 102 may be 1.1 g/cm2,” ¶ 46); and  	a first shell (104), wherein said first shell is directly surrounding and in direct contact with said central region, and wherein said first shell comprises a material having a Z greater than 48 (“tungsten,” ¶ 38).
Regarding claim 8, Galloway anticipates all the elements of the parent claim and additionally teaches (Fig. 1) an outer fuel region (106) and an outer shell (108), wherein said outer fuel region is directly surrounding said first shell (104) and wherein outer shell is directly surrounding said outer fuel region (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lackner in view of Ma (Development of a krypton-doped gas symmetry capsule platform for x-ray spectroscopy of implosion cores on the NIF).
Regarding claim 4, Lackner anticipates all the elements of the parent claim, and additionally teaches wherein the fusion fuel mixture of the central region comprises a plurality of materials (deuterium + tritium + xenon, as cited above), wherein at least one of the plurality of materials (xenon) is present in a small amount, throughout the fusion fuel mixture of the central region (“it may even be advantageous to add a small amount of xenon to the fuel,” page 3).
Lackner does not explicitly suggest that this material has a Z between 6-47.
Ma does. Ma is in the same art area of ICF target designs and teaches (§ II, A Selection of a dopant, page 87), wherein at least one of the plurality of materials (krypton) has less than approximately 1% by mass of the material (“0.01-0.03 at. % Kr dopant,” page 87) having a Z between 6 and 47 inclusive (Krypton Z=36), throughout the fusion fuel mixture of the central region (as shown in Figure 3, the krypton-fuel mixture is in the central region). 
A purpose for this teaching is, as explained by Ma (page 87), “The dopant should preferably be non-toxic (for ease of fielding) and single species (for more straightforward interpretation of spectra). The dopant element must further have line emission that can escape the high areal density shell with minimal attenuation. Krypton (Z = 36), an inert noble gas, with K-shell lines >13 keV (see Fig. 1) fulfills these requirements.”
The combination of the krypton of Ma with the fuel of Lackner would have produced a fusion fuel mixture comprising deuterium + tritium + krypton, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Lackner, a person of ordinary skill would have predicted that combining Ma’s krypton with Lackner's DT mixture would have produced Applicant's claimed invention of a DT fuel + a suitable noble gas. The skilled person’s motivation for the combination would have been the expectation of, as explained by Ma (page 87), “The dopant should preferably be non-toxic (for ease of fielding) and single species (for more straightforward interpretation of spectra). The dopant element must further have line emission that can escape the high areal density shell with minimal attenuation. Krypton (Z = 36), an inert noble gas, with K-shell lines >13 keV (see Fig. 1) fulfills these requirements.”
The xenon used by Lackner and the krypton used by Ma are likely interchangeable, as understood by one having ordinary skill in the art. The benefits of using one likely apply to using the other, since both of these elements are well-known noble gases, which have many properties in common with each other, for example being generally unreactive with other species. The skilled artisan would likely base their particular noble gas choice on the price and availability of xenon versus krypton (versus argon or helium, which are also commonly used and typically cheap and widely available). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Additionally, Examiner notes that the recitation of using “less than approximately 1% by mass of the material” is also an easily optimizable feature for the worker skilled in (page 3) that “even a five percent admixture of [another species] would completely prevent ignition.” The skilled artisan in this area is well-aware that any non-DT species added to the DT fuel will have severe consequences on the intended fusion implosion if added in too great an amount. Only small amounts of non-DT species should be added, e.g., “it may even be advantageous to add a small amount of xenon to the fuel,” page 3. Therefore, the skilled artisan is aware that only small amounts of non-DT species should be added, and landing on “less than approximately 1% by mass” is an easily optimizable amount that said skilled artisan is well-equipped to determine. 

Regarding claim 5, the above-described combination of Lackner in view of Ma teaches all the elements of the parent claim. Additionally, Lackner teaches wherein the fusion fuel mixture of the central region has an areal density of less than approximately 0.5 g/cm2 at ignition (“(ρR)ign = 0.3 g/cm2," page 2). Krypton, with its extremely low gaseous density, would not be expected by the ordinary skilled artisan to substantially affect the overall fusion fuel mixture density, in particular because such a small amount of it is added in Ma. 

Regarding claim 6, the above-described combination of Lackner in view of Ma teaches all the elements of the parent claim. Additionally, Ma teaches wherein at least one of the plurality of materials of the fusion fuel mixture of the central region has less (“0.01-0.03 at. % Kr dopant,” page 87), throughout the fusion fuel mixture.
Additionally, Examiner notes that the recitation of using “less than approximately 0.5% by mass of the material” is also an easily optimizable feature for the worker skilled in the art. Lackner notes (page 3) that “even a five percent admixture of [another species] would completely prevent ignition.” The skilled artisan in this area is well-aware that any non-DT species added to the DT fuel will have severe consequences on the intended fusion implosion if added in too great an amount. Only small amounts of non-DT species should be added, e.g., “it may even be advantageous to add a small amount of xenon to the fuel,” page 3. Therefore, the skilled artisan is aware that only small amounts of non-DT species should be added, and landing on “less than approximately 0.5% by mass” is an easily optimizable amount that said skilled artisan is well-equipped to determine.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Lackner and Ma, further in view of Wayte (US 2019/0164652).
Regarding claim 7, the above-described combination of Lackner and Ma teaches all the elements of the parent claim but does not explicitly teach wherein the material having a Z between 6 and 47 inclusive, is Iron.
Wayte does. Wayte is in the same art area of targets for nuclear fusion reactors and teaches (¶ 22) adding an iron material to a fusion fuel mixture: “Satisfactory results have been achieved using fusion fuels comprising mixtures of…iron.” As explained by Wayte (¶ 22), the “person skilled in the art will be able to select a suitable transition 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lackner in view of Ma.
Regarding claim 2, Lackner anticipates all the elements of the parent claim and additionally teaches wherein the fusion fuel mixture of the central region comprises a plurality of materials, wherein at least one of the materials has a Z greater than 48 and is uniformly mixed throughout the fusion fuel mixture of the central region (“xenon,” page 3). While it is heavily implied and understood by the ordinary skilled artisan that the xenon of Lackner is mixed uniformly within the DT fuel mixture (e.g., “chunks” are undesirable, page 3: “Even mixing pure DT into the hot spot is deleterious if it occurs in chunks.”), because this is not explicitly recited by Lackner, this additional rejection is being made in view of Ma, who does explicitly state that the mixture must be uniform: “the dopant must be added uniformly to the fuel,” top of right column, page 87. The skilled artisan would have been motivated to ensure the fuel was uniform in order to avoid “chunks” as cited above by Lackner, and to enable the “direct measurement of the temperature of the hot core,” as described by Ma (top of right column, page 87). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646